EXHIBIT 10.15.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this "Third Amendment") is entered into as of the
29th day of July, 2005, by and between ELPF JACKSON, LLC, a Delaware limited
liability company ("Landlord") and HAVERTY FURNITURE COMPANIES, INC., Maryland
corporation ("Tenant").

R E C I T A L S:

WHEREAS, Landlord's predecessor in interest, John W. Rooker, LLC, a Georgia
limited liability company, and Tenant entered into that certain Lease dated July
26, 2001, as amended by that certain First Amendment to Lease dated November,
2001 (the "First Amendment") and that certain Second Amendment to Lease dated
July 29, 2002 (the "Second Amendment”) (hereinafter collectively referred to as
the "Lease"), pursuant to which Tenant leases a building containing
approximately 491,229 square feet of warehouse space, together with
approximately 19,581 square feet of office/administration space (the
“Building”), the land on which the Building is located (the “Land”), and all
such rights, easements, and appurtenances thereto (collectively, the “Original
Leased Premises”);

 

WHEREAS, pursuant to Section 3(a) of Exhibit “G” to the Lease, on February 22,
2005, Tenant delivered to Landlord an Expansion Notice (as such term is defined
in the Lease) exercising the Expansion Option (as such term is defined in the
Lease) contained in the Lease (such notice is the “Expansion Notice”).

 

WHEREAS, the Expansion Notice stated that the expansion space to be constructed
shall contain an aggregate of approximately 297,180 square feet (such expansion
space to include all of Proposed Expansion Area 1 and Proposed Expansion Area 2,
as shown on the Site Plan attached hereto and incorporated herein by this
reference as Exhibit A and herein referred to as the “Building Addition”) and
shall be constructed in the “Phase II Building Addition Area” (as such term is
used in Section 3 of Exhibit “G” to the Lease).

 

WHEREAS, pursuant to Section 3(b) of Exhibit “G” to the Lease, the parties
desire to enter into this Third Amendment to set forth the terms and conditions
upon which the Building Addition shall be designed and constructed, and the
terms and conditions upon which Landlord shall lease the Building Addition to
Tenant.

 

NOW, THEREFORE, for and in consideration of the recitals herein above set forth
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.            Incorporation of Recitals and Terms. The foregoing recitals are
hereby incorporated in and made a part of this Third Amendment. Unless otherwise
defined in this Third Amendment, all capitalized terms used herein shall have
the respective meanings as are ascribed to them in the Lease.

 

 

2.

Expansion.

 

a.             Final Expansion Plans. In reliance upon the Expansion Notice,
Landlord has, pursuant to Section 3(f) of Exhibit “G” to the Lease, prepared,
subject to the Final Plan Changes (as defined in Section 2.01(B) of the Work
Letter attached hereto as Exhibit B), and all as more particularly described in
the Work Letter attached hereto as Exhibit B, Final Expansion Plans (as defined
in Section 2.01(B) of the Work Letter attached hereto as Exhibit B), for the
Building Addition. Tenant agrees that in connection with approvals of the Final
Plan Changes, and in furtherance of Tenant’s agreement in said Section 3(f) of
Exhibit “G” to the Lease that Tenant shall not unreasonably withhold its
approval of such Final Expansion Plans, Tenant shall provide all approvals or
disapprovals in writing within five (5) business days of the submission of any
such Final Plan Changes for approval by Tenant. In the event Tenant disapproves
any submission of Final Plan Changes, Tenant shall set forth in writing the
reason for Tenant’s disapproval. Tenant’s failure to approve or disapprove any
request for approval by Landlord within ten (10) business after such request
shall be deemed to constitute Tenant’s approval of such plans and
specifications.

 

b.           Design and Construction of Building Addition. Pursuant to Section
3(h) of Exhibit “G” to the Lease, Landlord agrees to undertake the
responsibility for the design and construction of the Building Addition in
accordance with the terms of the Lease, this Third Amendment and the Work Letter
attached hereto as Exhibit B, to

 



 

include obtaining the appropriate governmental and other approvals, permits,
licenses and to comply with all existing laws, rules and regulations in
connection with the design and construction of the Building Addition.

 

c.             Lease Term. Landlord and Tenant agree that the Expansion Term
shall be a period of fifteen (15) years, commencing on the Building Addition
Commencement Date (as defined in subsection (d) herein below), and accordingly,
that the primary term of the Lease (inclusive of the Original Leased Premises)
shall be extended to be co-terminus with the Expansion Term such that on and
after the date hereof, the expiration date of the term of the Lease (for the
Original Leased Premises and the Building Addition) shall be the date that is
fifteen (15) years after the Building Addition Commencement Date. Landlord and
Tenant agree that for the period between August 1, 2017 and the expiration date
of the term of the Lease for the Original Leased Premises, as extended to be
co-terminus with the Expansion Term, the Base Rent for the Original Leased
Premises shall be $211,263.00 per month (which amount is the amount payable by
Tenant for the period of years 13, 14 and 15 of initial term of the Lease
pursuant to Section 3.01 of the Lease).

 

d.            Building Addition Commencement Date. Landlord and Tenant desire to
clarify the meaning of “Building Addition Commencement Date” and accordingly,
the first sentence of Section 3(g) of Exhibit “G” to the Lease is hereby amended
and restated in its entirety as follows:

 

“The commencement date of each Building Addition (a “Building Addition
Commencement Date”) shall be the earlier of (i) the date that Tenant commences
business operations from the whole of such Building Addition, or (ii) the date
on which Building Addition Substantial Completion has occurred, as determined
pursuant to Section 2.02(a) of the Work Letter.”

 

 

e.

Base Rent for Building Addition.

 

i.             The Base Rent for the Building Addition shall be calculated in
accordance with the terms of Sections 3(d) and 3(e) of Exhibit “G” to the Lease
and shall be determined on or before the Building Addition Commencement Date and
after such time as all Improvement Costs have been established, provided
however, for purposes of determining the “Applicable Yield”, Landlord and Tenant
agree as follows:

 

A. an amortization period of twenty (20) years shall be used;

 

B. the term of the mortgage loan shall be deemed to be nine (9) years; and

 

C. the “stated interest rate” referred to in the first sentence of Section 3(e)
of Exhibit “G” to the Lease shall mean the lesser of (1) the interest rate
obtained by Landlord, in good faith, in pursuit of permanent financing for the
Building Addition with Landlord’s current lender, and assuming a loan to value
ratio not to exceed 80% (the “Lender Rate”), or (2) a rate per annum equal to
the interpolated nine (9) year treasury rate, as reasonably determined by
Landlord, plus 1.75% (the “Maximum Rate”). Landlord agrees to keep Tenant
updated on the progress of Landlord’s financing arrangements and, at such time
as Landlord has received a firm written commitment to lend and an interest rate
for the permanent financing for the Building Addition (the “Lender Commitment”),
Landlord shall provide prompt written notice and a copy to Tenant of the same.
Notwithstanding the foregoing, in the event that the Lender Rate exceeds the
Maximum Rate and Landlord, in its sole discretion, for any or no reason, does
not accept financing from Landlord’s current Lender at the Lender Rate (which
determination shall be made by Lender and notice of which shall be given to
Tenant within ten (10) days after Lender’s receipt of the Lender Commitment (the
“Landlord Financing Decision”)), the “stated interest rate” referred to in the
first sentence of Section 3(e) of Exhibit “G” to the Lease shall mean an
interest rate based on the lowest and best quotes (indicative interest, not
binding commitments, and taking into account all of the terms, costs and fees
related to such quotes) of three (3) reputable, nationally recognized insurance
companies who are then actively in the lending market (or other capable
institutional lenders if needed to obtain a total of three quotes) for a first
priority mortgage permanent loan on a commercial warehouse facility of similar
value as the Building Addition, with Landlord as the owner and Tenant as the
lessee and assuming a loan to total value ratio not to exceed eighty percent
(80%), which three (3) quotes shall be obtained by Landlord and notice and a
copy of which shall be given to Tenant within thirty (30) days after the
Landlord Financing Decision. The interest rate quotations shall be based on a
twenty (20) year amortization period.

 

On or before the Building Addition Commencement Date Landlord and Tenant shall
enter into a certain Fourth Amendment to Lease to set forth with particularity
the Base Rent payable for the Building Addition for the

 



 

Expansion Term, together with an acknowledgment of the Building Addition
Commencement Date and the termination date of the Lease. Tenant’s obligation to
pay Base Rent and Additional Rent for the Building Addition shall commence on
the Building Addition Commencement Date, subject to Tenant’s obligation to pay
rent at the Interim Base Rental Rate pursuant to Section 2.02(c) of the Work
Letter at any time prior to the Building Addition Commencement Date as Tenant is
occupying any portion of the Building Addition.

 

ii.            Landlord and Tenant agree that increases in the Base Rent rate
for the Building Addition during the Extended Terms, if any, shall be on the
same terms as increases in the Base Rent for the Original Leased Premises, as
set forth in Section 3.01 of the Lease, as follows:

 

Term

 

Monthly Base Rent for Building Addition

 

 

Annual Base Rent for Building Addition

 

 

 

 

 

 

 

 

Option 1:
Years 16-20

 

101% of Year 15

 

 

101% of Year 15

 

 

 

 

 

 

 

 

Option 2:
Years 21-25

 

105% of Year 20

 

 

105% of Year 20

 

 

 

 

 

 

 

 

Option 3:
Years 26-30

 

105% of Year 25

 

 

105% of Year 25

 

 

 

 

 

 

 

 

Option 4:
Years 31-35

 

105% of Year 30

 

 

105% of Year 30

 

 

 

 

 

 

 

 

Option 5:
Years 36-40

 

105% of Year 35

 

 

105% of Year 35

 

 

f.             Addition of Building Addition to Leased Premises. On the Building
Addition Commencement Date, Landlord shall lease to Tenant and Tenant shall
lease from Landlord the Building Addition, upon the same terms and conditions as
are contained in the Lease, as amended hereby and as the same may hereafter be
amended. From and after the Building Addition Commencement Date, (i) the Leased
Premises shall be expanded to include the approximately 297,180 square foot
Building Addition, and (ii) the term "Leased Premises" shall mean the Original
Leased Premises together with the Building Addition, containing in the aggregate
approximately 807,990 square feet. Promptly after Building Addition Substantial
Completion, Landlord shall cause the Design Firm (as identified in the Work
Letter attached hereto as Exhibit B) to actually and accurately measure the
square footage in the Building Addition, which actual square footage of the
Building Addition shall be set forth in that certain Fourth Amendment to Lease
described in subsection (e) above, and accordingly, thereafter the terms
“Building Addition” and “Leased Premises” as applicable, shall refer to the
exact square footage as so determined by the Design Firm.

 

3.            Brokers. Each of Landlord and Tenant represents and warrants to
the other that neither it nor its officers or agents nor anyone acting on its
behalf has dealt with any real estate broker in the negotiation or making of
this Third Amendment. Each party agrees to indemnify, defend and hold harmless
the other from any and all claims (for commissions or any other claims),
liability, costs and expenses (including attorneys' fees) arising as a result of
any other broker claiming to have acted on behalf of the party from whom
indemnity is being sought.

 

4.             Full Force and Effect; Inconsistency. Except as otherwise
expressly set forth in this Third Amendment, all provisions of the Lease shall
remain in full force and effect. In the event of any inconsistency between the
terms of the Lease and the terms of this Third Amendment, the terms of this
Third Amendment shall control.

 

5.            No Personal Liability of Landlord. The liability of Landlord (and
its partners, shareholders or members) to Tenant (or any person or entity
claiming by, through or under Tenant) for any default by Landlord under the
terms of this Third Amendment or the Lease or any matter relating to or arising
out of the occupancy or use of the Leased Premises shall be limited to Tenant's
actual direct, but not consequential, damages therefor and shall be recoverable
only from the interest of Landlord in the Leased Premises, and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency.

 

 



 

 

6.            Counterparts. This Third Amendment may be executed in
counterparts, all of which taken together shall constitute one agreement.

 

 



 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the day
and year first above written.

 

LANDLORD:

ELPF JACKSON, LLC, a Delaware limited liability company

By: ELPF Atlanta Member, LLC, a Delaware limited liability company, its sole
member

By: Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole
member

By:     LaSalle Investment Management, Inc., a Maryland corporation, its Advisor

Name:    C. Allen Swarirgin

Title:      Managing Director

 

 

By:

/s/ C. Allen Swarirgin

 

 

Name:

C. Allen Swarirgin

 

 

Title:

Managing Director

 

 

 

TENANT

HAVERTY FURNITURE COMPANIES, INC., a Maryland corporation

 

 

 

By:

/s/ Rawson Haverty, Jr.

 

Name:

Rawson Haverty, Jr.

 

Title:

Sr. Vice President

 

 



 

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is entered into as of
the 22nd day of December, 2006, by and between ELPF JACKSON, LLC, a Delaware
limited liability company (“Landlord”) and HAVERTY FURNITURE COMPANIES, INC.,
Maryland corporation (“Tenant”).

 

R E C I T A L S:

WHEREAS, Landlord’s predecessor in interest, John W. Rooker, LLC, a Georgia
limited liability company, and Tenant entered into that certain Lease dated July
26, 2001, as amended by that certain First Amendment to Lease dated November __,
2001 (the “First Amendment”) that certain Second Amendment to Lease dated July
29, 2002 (the “Second Amendment”) and that certain Third Amendment to Lease
dated July 29, 2005 (the “Third Amendment”) (hereinafter collectively referred
to as the “Lease”), pursuant to which Tenant leases a building containing
approximately 491,229 square feet of warehouse space, together with
approximately 19,581 square feet of office/administration space (the
“Building”), the land on which the Building is located (the “Land”), and all
such rights, easements, and appurtenances thereto (collectively, the “Original
Leased Premises”);

 

WHEREAS, pursuant to Section 3(a) of Exhibit “G” to the Lease, on February 22,
2005, Tenant delivered to Landlord an Expansion Notice (as such term is defined
in the Lease) exercising the Expansion Option (as such term is defined in the
Lease) contained in the Lease (such notice is the “Expansion Notice”).

 

WHEREAS, the Expansion Notice set forth various guidelines relating to the
expansion of building (the “Building Addition”) and the parties hereto entered
into the Third Amendment to memorialize the terms and conditions of the Building
Addition.

 

WHEREAS, pursuant to Section 2(e) of the Third Amendment, the parties desire to
enter into this Fourth Amendment to set forth, among other things, (i) the Base
Rent payable for the Building Addition for the Expansion Term; (ii) memorialize
the Building Addition Commencement Date; (iii) memorialize the square footage of
the Building Addition and (iv) provide for the reconciliation of the Interim
Base Rental Rate with the Base Rent payable for the Building Addition.

 

NOW, THEREFORE, for and in consideration of the recitals herein above set forth
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

Incorporation of Recitals and Terms. The foregoing recitals are hereby
incorporated in and made a part of this Fourth Amendment. Unless otherwise
defined in this Fourth Amendment, all capitalized terms used herein shall have
the respective meanings as are ascribed to them in the Lease.

 

Expansion.

 

Building Addition. Landlord and Tenant acknowledge and agree that the Building
Addition is 297,180 square feet. As of the Building Addition Commencement Date,
the Leased Premises (i.e. the Original Leased Premises together with the
Building Addition) is 807,990 square feet.

 

Building Addition Commencement Date. Landlord and Tenant hereby acknowledge and
agree that the Building Addition Commencement Date is April 10, 2006. The
Expiration Date of the Lease is April 30, 2021. Base Rent payable with respect
to the Original Leased Premises for the period August 1, 2017 through April 30,
2021 is set forth in Section 2d below.

 

Base Rent for Building Addition. As of the Building Addition Commencement Date,
the annual Base Rent for the Building Addition is One Million Sixty-Seven
Thousand Three Hundred Fifty Seven and 90/100 Dollars ($1,067,357.90) in monthly
installments of Eighty-Eight Thousand Nine Hundred Forty-Six and 49/100 Dollars
($88,946.49). Tenant has paid rent at the Interim Base Rental Rate from the
Building Addition Commencement Date through December 31, 2006 (the “Interim
Period”). The difference between the Interim Base Rental Rate paid during the
Interim Period, and the Base Rent for Building Addition payable during the
Interim Period is $36,371.13 (the “Reconciliation Rent”). Tenant shall pay to
Landlord the Reconciliation Rent on or before January

 



 

15, 2007. The Base Rent for Building Addition payable during the initial Term
and option terms, if any shall be as follows:

 

 

 

Beginning
Date

 

End
Date

 


Monthly

 


Annual

 

Expansion Space:

 

 

 

 

 

 

 

 

 

 

 

Yrs 1-15

 

4/10/2006

 

4/30/2021

 

$

88,946.49

 

$

1,067,357.88

 

Options:

 

 

 

 

 

 

 

 

 

 

 

Yrs 16-20

 

5/1/2021

 

4/30/2026

 

 

89,835.95

 

 

1,078,031.46

 

Yrs 21-25

 

5/1/2026

 

4/30/2031

 

 

94,327.75

 

 

1,131,933.03

 

Yrs 26-30

 

5/1/2031

 

4/30/2036

 

 

99,044.14

 

 

1,188,529.68

 

Yrs 31-35

 

5/1/2036

 

4/30/2041

 

 

103,996.35

 

 

1,247,956.17

 

Yrs 36-40

 

5/1/2041

 

4/30/2046

 

 

109,196.16

 

 

1,310,353.08

 

 

Original Leased Premises Base Rent. Base Rent payable with respect to the
Original Leased Premises shall increase as provided in the Lease on the
respective anniversaries of the Rent Commencement Date, August 1, 2002. Base
Rent for the Original Leased Premises for the period August 1, 2017 through
April 30, 2021 shall be payable at the rate of $211,263.00 /month.

 

Extension Notice. Tenant’s Extension Notice for the exercise of the options to
renew shall be given, if at all, no later than November 1 of the last year of
the then current term. For example, for Tenant to exercise its first option to
renew the term, Tenant must give written notice no later than November 1, 2020.
The first Lease Year of the first Option Term for both the Original Leased
Premises and the Building Addition shall commence, if at all, on May 1, 2021.
Nothing herein shall be deemed to grant Tenant any right to extend or renew the
Lease, except as expressly provided in this Lease.

 

Estoppel. Concurrently with the execution and delivery of this Fourth Amendment,
Tenant shall execute and deliver to Landlord an estoppel certificate in the form
attached hereto as Exhibit A.

 

Brokers. Each of Landlord and Tenant represents and warrants to the other that
neither it nor its officers or agents nor anyone acting on its behalf has dealt
with any real estate broker in the negotiation or making of this Fourth
Amendment. Each party agrees to indemnify, defend and hold harmless the other
from any and all claims (for commissions or any other claims), liability, costs
and expenses (including attorneys’ fees) arising as a result of any other broker
claiming to have acted on behalf of the party from whom indemnity is being
sought.

 

Full Force and Effect; Inconsistency. Except as otherwise expressly set forth in
this Fourth Amendment, all provisions of the Lease shall remain in full force
and effect. In the event of any inconsistency between the terms of the Lease and
the terms of this Fourth Amendment, the terms of this Fourth Amendment shall
control.

 

No Personal Liability of Landlord. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Fourth
Amendment or the Lease or any matter relating to or arising out of the occupancy
or use of the Leased Premises shall be limited to Tenant’s actual direct, but
not consequential, damages therefor and shall be recoverable only from the
interest of Landlord in the Leased Premises, and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency.

 

Counterparts. This Fourth Amendment may be executed in counterparts, all of
which taken together shall constitute one agreement.

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
day and year first above written.

 

 

 



 

 

 

LANDLORD:

ELPF JACKSON, LLC, a Delaware limited liability company

By: ELPF Atlanta Member, LLC, a Delaware limited liability company, its sole
member

By: Excelsior LaSalle Property Fund, Inc., a Maryland corporation, its sole
member

By:     LaSalle Investment Management, Inc., a Maryland corporation, its Advisor

Name:    C. Allen Swarirgin

Title:      Managing Director

 

 

By:

/s/ C. Allen Swarirgin

 

 

Name:

C. Allen Swarirgin

 

 

Title:

Managing Director

 

 

TENANT

HAVERTY FURNITURE COMPANIES, INC., a Maryland corporation

 

 

 

By:

/s/ Rawson Haverty, Jr.

 

Name:

Rawson Haverty, Jr.

 

Title:

Sr. Vice President

 

 

 

 

 